154 U.S. 535
14 S.Ct. 1213
16 L.Ed. 457
UNITED STATESv.ANTONIO MARIA OSSIO.
No. 74.
March 12, 1860.

The Attorney General, for the United States.
Mr. Justice CLIFFORD delivered the following order:


1
This is an appeal from a decree of the district court for the northern district of California, affirming a decree of the land commissioners.


2
On examination of the transcript, we find it is the same case as the preceding (23 How. 273), in which the opinion has been delivered, reversing the decree of the district court. By some mistake two transcripts of the record were taken out in the court below, and each has been docketed in this court.


3
Accordingly, the case is dismissed, but no procedendo will issue to the district court.